 In theMatter of INTERNATIONALHARVESTER COMP ANYandSEAFARLRSINTERNATIONALUNION OF NORTH AMERICA, A. F. or L., GREAT LAKESDISTRICTCase No. 13-R-2117.-Decided March 14, 1944Messrs. Frank B. Schwarer, Robert Dickman,andG. T. illoredock,of Chicago, Ill., for the Company.Daniel D. Carmcll, by Mr. Leo Segall,of Chicago, Ill., andMr.Mardy Polaner,of Detroit, Mich., for the S. I. U.Mr. Edward Hendrickson,of Chicago, Ill., for the N. M. U.Mr. Seymour J. Spehnan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Seafarers International Union ofNorth America, A. F. of L., Great Lakes District, herein called theS. I. U., alleging that a question affecting commerce had arisen cos'cerning the representation of employees of International HorvesierCompany, Chicago, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearrnnw upondue notice before Robert Ackerberg, Trial Evaiuiner. Said bearingwas held at Chicago, Ill i nois, on January 27, 1944.The Company, theS. I. U., and the National Maritime Union of America, C. I. 0., hereincalled the N. M. U., appeared and participated.All parties weroafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer reserved ruling upon the motion of the N. M. U. to dismissthe petition.For reasons set forth in Section III,in/ra,said motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Al] partieswere afforded an opportunity to file briefs with the Board.55'N. 1, R B. No 9207S121)-44-col c.-)-33497 498DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDiNGs Or FACTI.THE BUSINESSOF THE COMPANYInternational Harvester Company, a New Jersey corporation withgeneral offices in Chicago, is engaged chiefly in the production of warmaterial for the United States Government.Formerly, the Com-pany was engaged in the design, Manufacture, assembly, repair, sale,and distribution of motor trucks, farm tractors, industrial tractors,and farm implements.The Company operates ii number of plants,one of which is the Wisconsin Steel Works at Chicago, Illinois. Theprincipal raw materials used at this plant are coal, ore, scrap, stone,magnesluin, and other alloys, which were valued in 1942 at approxi-mately $16,000,000, of which about 85 percent represented materialspurchased outside the State of Illinois.The principal products ofthe plant are carbon, alloy, steel, pig iron, and byproducts.The valueof these products iii 1942 exceeded $10,200,000, approximately 40 per-cent of which was sent from the plant to points outside the State ofIllinois.The Company owns and operates two bill!: freighters.S'tr.The Har-vesterand Sir.The Inter°natiormrcl,having gross tonnage of 7,188 and7,986, respectively, keel lengths of 52:5 and 580 feet. respectively, andcarrying capacities of 10;500 tons and 13,500 tons, respectively.Thesefreighters for the most part make trips from Superior, Wisconsin toSouth Chicago, Illinois, carrying ore mined on the Mesabi range inMinnesota to the Wisconsin Steel Works of the Company, and areengaged m such work from about May 1 until about,December 1of each year.Occasionally the vessels stake trips to other ports onof iron ore as described above.During 1942 the annual value of thefreight carried by these vessels exceeded $1,000.000.00.This proceed-ing concerns only the operation of these two freighters.With respectto operation of these freighters, the Company concedes, and we find,that it is engaged in commerce within the meaning, of the NationalLabor Relations Act.11.THE ORGANIZATIONS INVOL\EDSeafarers International Union of North America, Great Lakes District, is a labor organization, affiliated with the American Federationof Labor, admitting to membership employees of the Company.National Maritime Union of America is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company. INTERNATIONAL HARVESTER COMPANY499111.THE QUESTION CONCERNING REPRESENTATIONOn August 1, 1941, the Company and the N. M. U. entered into anagreement fora consent election to be conducted by the National LaborRelations Board among all unlicensed personnel aboard the Com-pany's two freighters,The InternationalandThe Harvester.Pur-suant to the agreement, an election was conducted on August 6 and9, 1941, and, on August 13, the Company was notified by the RegionalDirector of the Board that the N. M. U. had been designated as theexclusive bargaining representative of the employees in the agreedbargaining unit.Thereafter, the parties entered into negotiationsfor a, collective bargaining agreement.On November 28, 1941, theyexecuted a one-page agreement whereby the Company agreed to rehirefor the 1942 season all those qualified employees among the unlicensedpersonnel who had performed the usual services incident to the lay-upof the vessels at the close of the 1941 season.No further written agree-ments have been executed, but the Company has, in fact, recognized anddealt with the N. M. U. as the exclusive bargaining agent of its unlicensed personnel fora period of more than 2 years, and the bargainingefl'o^-ts of the N. 111. U., during that period, have borne fruit.Thus, inSeptember or October 1941, in order to lighten the work of the galleycrews, the Company introduced a third porter as a permanent memberof the crew on each vessel.Previously, a third porter had been onlyoccasionally employed.Some improvements were made in the livingconditions of unlicensed personnel, and agreement has from time totime been reached on additional improvements which will be madewhen the Company can obtain the necessary equipment.A pass wasgranted to the N. M. U. port representative in the fall of 1941 andduring the 1942 season.At the same time, a crew member on eachvessel was recognized by the Company as the union delegate with thestatus of a shop steward who could present grievances in an informalmanner, there being no agreement to formalize the grievance process.In hiring unlicensed personnel from August 1941 to December 1943,the Company called -upon the N. M. U. to supply men before resortingto other employment methods.However, although the parties were able to bargain successfullyregarding the matters described above, they reached an impasse innegotiating with respect to wages, a hiring plan, passes and workingrules, and, on August 18, 1942, a dispute involving these issues was cer-tified to the National War Labor Board.On February 2, 1943, theNationalWar Labor Board issued a Directive Order, ordering theparties to continue negotiations with respect to passes, working rules,and a hiring plan, and granting a wage increase of $22.00 per monthto all unlicensed personnel.Subsequent negotiations between theparties, pursuant to the Directive Order, proved fruitless, and on 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 2,1943, the National War Labor Board issued a SupplementaryDirective, ordering the Company to issue a pass to authorized repre-sentatives of the N. M. U., to institute a system of proportionate hiringfor the 1913 season, and again directing the parties to negotiate re-garding working rules.Thereafter, the parties being unable to agree on the proportion tobe observed in hiring for the 1943 season, an arbitrator was appointedto determine the issue.On September 1, 1943, the National WarLabor Board issued a decision adopting the findings of the arbitratorregarding the percentage of N. M. U. members whom the Companymust employ for the 1943 season under the terms of the SupplementaryDirective of March 2, 1943.On October 18, 1943, the S. I. U. wrote to the Company, claimingto represent a majority of the unlicensed personnel aboardThe In-ternationalandThe Harvesterand requesting recognition as theirexclusive bargaining representative.The Company replied, on Octo-ber 19, declining to accord recognition to the S. I. U., on the groundthat the N. M. U. had been "certified" by this Board and that theparties were engaged in contract negotiations, pursuant to a DirectiveOrder of the National War Labor Board.Negotiations between the Company and the N. M. U. regardingworking rules the only unresolved issue-continued over an ex-tended period, but failed to result in agreement.As a result, onNovember 22, 1943, the War Shipping Panel of the National WarLabor Board assumed jurisdiction, and, on February 4,1944, a hearingon the issue of working rules was conducted.No decision in thematter has issued.No other issue involving the parties is pendingbefore the National War Labor Board.The N. M. U. contends, in effect, that the pendency of the disputeover working rules before the National War Labor Board operatesto divest this Board of jurisdiction in the instant representation pro-ceeding.We find no merit in this contention.While it is true thatin some cases we have declined to proceed to a determination ofrepresentatives in the presence of a dispute before the National WarLabor Board, wcidid so, not on jurisdictional grounds, but becausewe were of the opinion that to order an election in those cases mightunfairly deprive a recently certified or recognized representative ofa reasonable opportunity to obtain the benefits of exclusive represen-tation, inasmuch as its initial bargaining efforts, following recognitionor certification, had proved fruitless primarily as a result of unavoid-able delays consequent upon its voluntary resort to the proceedings ofthe National War Labor Board.' It is clear that we are not hereSeeMatter of Alhs-Chalmers Mfg Co,50 N. L R. B 306; andMatterof Kennecott Cop-per Corp., NevadaMinesDivision,51 N. L R. B. 1140. INTERNATIONALHARVESTERCOMPANY501confronted with such a factual situation.For over 2 years, theN. M. U. has been the exclusive bargaining representative of the un-licensed personnel aboard the Company's two freighters.Duringthat period, it has obtained, both through the collective bargainingprocess and through directives of the, National War Labor Board,many substantial benefits for itself and its membership.All disputedmatters before the National War Labor Board, except working rules,have been resolved.In these circumstances, we believe that thepolicies of the Act can best be effectuated by providing the employeesherein with the opportunity to express their present representationdesires in an election by secret ballot.2A statement of the Regional Director, introduced into evidence atthe hearing, and a statement of the Trial Examiner made at the hear-ing, indicates that the S. I. U. and the N. M. U. each represents asubstantial number of employees in the unit hereinafter found appro-priate.-3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are agreed that all unlicensed employees aboard theCompany's two vessels,The InternationalandThe Harvester,exclud-ing the wireless operators, constitute an appropriate unit.4The Company expressed doubt regarding the propriety of includ-ing stewards in the unit.The record discloses that the steward, anunlicensed employee,has charge of the galley on each vessel.He actsas chief cook and has the responsibility of making out orders for thepurchase of provisions.The stewards were eligible to vote in theconsent election of 1941, and since that time have been included in thebargaining unit.In view of these facts, we shall include stewards inthe unit.5The S. I. U. stated that it would prefer that the appropriate unit bedescribed as "all unlicensed personnel aboard the Company's vessels."2Matter of MacClatchie Maniefacturing Company,53 N L R. B. 1181 ;Matter of Ft.Dodge Creamery Company,53 N. L. R B 92S;Matter of Columbia Protektosite Co, Inc.,53 N. L R B. 560;Matter of Americus J. Leonard at al.,51 N L. R. B. 1424;Matter ofAmerican Finishing Company,54 N. L R B 0963The Regional Director and the Trial Examiner reported that the S I. U submitted 32authorization cards, all of which bore apparently genuine original signatures; that thenavies of 24 persons appearing on the cards were listed on the Company's pay roll of No-vember 18, 1943, which contained the names of 55 employees in the appropriate unit; andthat the cards were dated in September and October 1943.The N. M U submitted petitions which bore 34 apparently genuineoriginalsignatures.The names of 27 persons appearing in the petitions were contained in the aforesaid payrollThe petitions were executed in October 1943.This is the same unit foi which the N. M. U has bargained since 1941.SeeMatter of Midland S. S. Lines, Inc.,53 N L. R. B. 727. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence shows that the Company does not contemplate any changein the identity or number of vessels it will operate in the foreseeablefuture, and both the Company and the N. M. U. request that the namesof the vessels be specified. In view of these facts, we sha11, in ourdesignation of the appropriate bargaining unit, specify the names ofthe vessels.In so doing, we do not determine whether employees onpossible future additions to the Company's fleet could be appropriatelyincluded in the bargaining unit established herein.We find that all unlicensed employees aboard the Company's vessels,The InternationalandThe h arvester,including stewards, but exclud-ing wireless operators, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THEDETERMINATION OF REPIILSENTATIYESThe two vessels involved herein sail between Chicago, Illinois, andSuperior,Wisconsin, from about May 1 to December 1 of each year.The fitting-out period begins about April 15 of each year, and eachvessel makes between 35 and 37 round trips in a season. In the last2 years about 60 percent of the unlicensed crew which laid up a vesselat the end of a season returned to work for the next season. Therehas been in the past few seasons a turn-over of approximately 4 menper vessel on each trip, and about 50 percent of the unlicensed em-ployees who worked on the first trips of the 1941 and 1942 seasonsworked throughout those seasons.Of the 50 percent who did notfinish the season, three-fifths worked at least half of the season.Foreach round trip of each vessel the Company prepares a new pay roll.For the purpose of determining eligibility to vote, the partiesconsider reasonable the use of the pay rolls for the second trip of eachvessel of the 1944 season, although the S. I. U. would prefer to limiteligibility to those employees whose names appear on the last payrolls of the 1943 season and who are reemployed in 1944. In viewof the facts set out above, we believe and find that the use of the payrolls for the second trip of each vessel of the 1944 season will bestinsure a fully representative determination.We shall, therefore, direct that the question concerning representa-tionwhich has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit whose names appear onthe pay rolls for the second trip of each vessel in the 1944 season,subject to the limitations and additions set forth in the Direction ofElection hereinafter.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations INTERNATIONALHARVESTERCOMPANY503Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDInEcvEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalHarvester Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, whose names appear on the pay rolls for the second trip ofeach vessel in the 1944 season, including employees whose names donot appear on said pay rolls because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented bySeafarers International Union of North America, A. F. of L., GreatLakes District, or by National Maritime Union of America, C. I. 0.,for the purposes of collective bargaining, or by neither.